
	

115 HR 5081 : Surface Transportation Security and Technology Accountability Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5081
		IN THE SENATE OF THE UNITED STATES
		June 26, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Homeland Security Act of 2002 to establish within the Transportation Security
			 Administration the Surface Transportation Security Advisory Committee, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Surface Transportation Security and Technology Accountability Act of 2018. 2.Surface Transportation Security Advisory Committee (a)In generalTitle XVI of the Homeland Security Act of 2002 (6 U.S.C. 561 et seq.) is amended by adding at the end the following new subtitle:
				
					CSurface Transportation Security
						1621.Surface Transportation Security Advisory Committee
 (a)EstablishmentThe Administrator of the Transportation Security Administration (referred to in this section as the Administrator) shall establish within the Transportation Security Administration the Surface Transportation Security Advisory Committee (referred to in this section as the Advisory Committee).
							(b)Duties
 (1)In generalThe Advisory Committee may advise, consult with, report to, and make recommendations to the Administrator on surface transportation security matters, including the development, refinement, and implementation of policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security.
 (2)Risk-based securityThe Advisory Committee shall consider risk-based security approaches in the performance of its duties.
								(c)Membership
 (1)CompositionThe Advisory Committee shall be composed of— (A)voting members appointed by the Administrator under paragraph (2); and
 (B)nonvoting members, serving in an advisory capacity, who shall be designated by— (i)the Transportation Security Administration;
 (ii)the Department of Transportation; and (iii)such other Federal department or agency as the Administrator considers appropriate.
 (2)AppointmentThe Administrator shall appoint voting members from among stakeholders representing each mode of surface transportation, such as passenger rail, freight rail, mass transit, pipelines, highways, over-the-road bus, and trucking, including representatives from—
 (A)associations representing such modes of surface transportation; (B)labor organizations representing such modes of surface transportation;
 (C)groups representing the users of such modes of surface transportation, including asset manufacturers, as appropriate;
 (D)relevant law enforcement, first responders, and security experts; and (E)such other groups as the Administrator considers appropriate.
 (3)ChairpersonThe Advisory Committee shall select a chairperson from among its voting members. (4)Term of office (A)Terms (i)In generalThe term of each voting member of the Advisory Committee shall be 2 years, but a voting member may continue to serve until the Administrator appoints a successor.
 (ii)ReappointmentA voting member of the Advisory Committee may be reappointed. (B)Removal (i)In generalThe Administrator may review the participation of a member of the Advisory Committee and remove such member for cause at any time.
 (ii)Access to certain informationThe Administrator may remove any member of the Advisory Committee who the Administrator determines should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
 (5)Prohibition on compensationThe members of the Advisory Committee may not receive any compensation from the Government by reason of their service on the Advisory Committee.
								(6)Meetings
 (A)In generalThe Advisory Committee shall meet at least semiannually in person or through web conferencing, and may convene additional meetings as necessary.
 (B)Public meetingsAt least one of the meetings of the Advisory Committee each year shall be— (i)announced in the Federal Register;
 (ii)announced on a public website; and (iii)open to the public.
 (C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting. (D)Minutes (i)In generalUnless otherwise prohibited by Federal law, minutes of the meetings of the Advisory Committee shall be published on the public website under subsection (e)(5).
 (ii)Protection of classified and sensitive informationThe Advisory Committee may redact or summarize, as necessary, minutes of the meetings to protect classified information or sensitive security information in accordance with law.
										(7)Voting member access to classified information and sensitive security information
 (A)DeterminationsNot later than 60 days after the date on which a voting member is appointed to the Advisory Committee but before such voting member may be granted any access to classified information or sensitive security information, the Administrator shall determine if such voting member should be restricted from reviewing, discussing, or possessing classified information or sensitive security information.
									(B)Access
 (i)Sensitive security informationIf a voting member is not restricted from reviewing, discussing, or possessing sensitive security information under subparagraph (A) and voluntarily signs a nondisclosure agreement, such voting member may be granted access to sensitive security information that is relevant to such voting member’s service on the Advisory Committee.
 (ii)Classified informationAccess to classified materials shall be managed in accordance with Executive Order No. 13526 of December 29, 2009 (75 Fed. Reg. 707), or any subsequent corresponding Executive order.
										(C)Protections
 (i)Sensitive security informationVoting members shall protect sensitive security information in accordance with part 1520 of title 49, Code of Federal Regulations.
 (ii)Classified informationVoting members shall protect classified information in accordance with the applicable requirements for the particular level of classification of such information.
 (8)Joint committee meetingsThe Advisory Committee may meet with one or more of the following advisory committees to discuss multimodal security issues and other security-related issues of common concern:
 (A)Aviation Security Advisory Committee, established under section 44946 of title 49, United States Code.
 (B)Maritime Security Advisory Committee, established under section 70112 of title 46, United States Code.
 (C)Railroad Safety Advisory Committee, established by the Federal Railroad Administration. (9)Subject matter expertsThe Advisory Committee may request the assistance of subject matter experts with expertise related to the jurisdiction of the Advisory Committee.
								(d)Reports
 (1)Periodic reportsThe Advisory Committee shall periodically submit to the Administrator reports on matters requested by the Administrator or by a majority of the members of the Advisory Committee.
								(2)Annual report
 (A)SubmissionThe Advisory Committee shall submit to the Administrator and the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an annual report that provides information on the activities, findings, and recommendations of the Advisory Committee during the preceding year.
 (B)PublicationNot later than 6 months after the date that the Administrator receives an annual report under subparagraph (A), the Administrator shall publish a public version of such report, in accordance with section 552a(b) of title 5, United States Code.
									(e)Administration response
 (1)ConsiderationThe Administrator shall consider the information, advice, and recommendations of the Advisory Committee in formulating policies, programs, initiatives, rulemakings, and security directives pertaining to surface transportation security efforts.
 (2)FeedbackNot later than 90 days after the date that the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2), the Administrator shall submit to the Advisory Committee written feedback on such recommendation, including—
 (A)if the Administrator agrees with such recommendation, a plan describing the actions that the Administrator has taken, will take, or recommends that the head of another Federal department or agency take to implement such recommendation; or
 (B)if the Administrator disagrees with such recommendation, a justification for such disagreement. (3)NoticesNot later than 30 days after the date the Administrator submits feedback under paragraph (2), the Administrator shall—
 (A)notify the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of such feedback, including the agreement or disagreement under subparagraph (A) or (B) of such paragraph, as applicable; and
 (B)provide the committees specified in subparagraph (A) with a briefing upon request. (4)UpdatesNot later than 90 days after the date the Administrator receives a recommendation from the Advisory Committee under subsection (d)(2) that the Administrator agrees with, and quarterly thereafter until such recommendation is fully implemented, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report or post on the public website under paragraph (5) an update on the status of such recommendation.
 (5)WebsiteThe Administrator shall maintain a public website that— (A)lists the members of the Advisory Committee;
 (B)provides the contact information for the Advisory Committee; and (C)information relating to meetings, minutes, annual reports, and the implementation of recommendations under this section.
 (f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee or any subcommittee established under this section.
							.
			(b)Advisory committee members
 (1)Voting membersNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall appoint the voting members of the Surface Transportation Security Advisory Committee established under section 1621 of the Homeland Security Act of 2002, as added by subsection (a) of this section.
 (2)Nonvoting membersNot later than 90 days after the date of the enactment of this Act, each Federal department and agency with regulatory authority over a mode of surface transportation, as the Administrator of the Transportation Security Administration considers appropriate, shall designate an appropriate representative to serve as a nonvoting member of the Surface Transportation Security Advisory Committee.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1616 the following new items:
				
					
						Subtitle C—Surface Transportation Security
						Sec. 1621. Surface Transportation Security Advisory Committee..
			3.Technology investment plan
 (a)In generalSection 1611 of the Homeland Security Act of 2002 (6 U.S.C. 563) is amended by adding at the end the following new subsection:
				
 (h)Additional update requirementsUpdates and reports required pursuant to subsection (g) shall— (1)be prepared in consultation with individuals and entity specified in subsection (b), as well as the Surface Transportation Security Advisory Committee established by the Administrator pursuant to section 1621;
 (2)include information relating to technology investments by the Transportation Security Administration and the private sector that the Department supports with research, development, testing, and evaluation for aviation, air cargo, and surface transportation security; and
 (3)to the extent practicable, include a classified addendum to report sensitive transportation security risks and associated capability gaps that would be best addressed by security-related technology described in paragraph (2)..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and apply beginning with the first update and report required under subsection (g) of section 1611 of the Homeland Security Act of 2002 that is required after such date.
			Passed the House of Representatives June 25, 2018.Karen L. Haas,Clerk
